DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-28 in the reply filed on 10/27/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art (AAPA) of this application in combination with Lu et al. (US pub 20140131861).
	With respect to claim 9, AAPA teaches a method of making a semiconductor device, the method comprising (see the background of this application on page 1): 
depositing a first passivation layer directly over a conductive pad using a high density plasma chemical vapor deposition (HDPCVD) but fails to teach forming an additional passivation or dielectric layer using another different process between the first passivation layer and the conductive pad.
Lu et al. teach forming an additional passivation or dielectric layer between another passivation layer and a conductive pad using another process such as CVD or PVD. See para 0021.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Lu et al. into the process of AAPA to achieve additional protection or reduce unwanted chemical reaction. See paras 00021 and 0022.

With respect to claim 10, Lu teach forming the additional passivation or dielectric layer using CVD or PVD but fail to teach forming the additional passivation or dielectric layer by LPCVD, APCVD, or PECVD.
However, the formation of dielectric or passivation layer by LPCVD, APCVD, or PECVD is well-known in semiconductor art.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art (AAPA) of this application in combination with Lu et al. (US pub 20140131861).
	With respect to claim 17, AAPA teaches a method of making a semiconductor device, the method comprising (see the background of this application on page 1): 
depositing a first passivation layer directly over a conductive pad using a high density plasma chemical vapor deposition (HDPCVD) but fails to teach forming an additional passivation or dielectric layer using another different process between the first passivation layer and the conductive pad.
Lu et al. teach forming an additional passivation or dielectric layer between another passivation layer and a conductive pad using another process such as CVD or PVD. See para 0021.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Lu et al. into the process of AAPA to achieve additional protection or reduce unwanted chemical reaction. See paras 00021 and 0022.
AAPA in combination with Lu et al. teach that the first passivation layer would have a conformity greater than the conformity of the dielectric layer since the first passivation layer is made by HDPCVD and the dielectric layer is made of CVD or PVD.

With respect to claim 18, AAPA in combination with Lu et al. teach forming the conductive pad over a substrate.  
With respect to claim 19, AAPA in combination with Lu et al. teach depositing the dielectric layer comprises depositing the dielectric layer over a portion of the substrate adjacent to the conductive pad. 
 With respect to claim 20, AAPA in combination with Lu et al. teach depositing the first passivation layer comprises depositing the first passivation layer over a portion of the substrate adjacent to the conductive pad.  

 
Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art (AAPA) of this application in combination with Lu et al. (US pub 20140131861).
	With respect to claim 22, AAPA teaches a method of making a semiconductor device, the method comprising (see the background of this application on page 1): 
depositing a first passivation layer directly over conductive pads using a high density plasma chemical vapor deposition (HDPCVD) but fails to teach forming an additional passivation or dielectric layer using another different process between the first passivation layer and the conductive pad.
Lu et al. teach forming an additional passivation or dielectric layer between another passivation layer and a conductive pad using another process such as CVD or PVD. See para 0021.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Lu et al. into the process of AAPA to achieve additional protection or reduce unwanted chemical reaction. See paras 00021 and 0022.
AAPA in combination with Lu et al. teach that the first passivation layer would have a conformity different from the conformity of the dielectric layer since the first passivation layer is made by HDPCVD and the dielectric layer is made of CVD or PVD.
With respect to claim 22, Lu teach forming the additional passivation or dielectric layer using CVD or PVD but fail to teach forming the additional passivation or dielectric layer by LPCVD, APCVD, or PECVD.
However, the formation of dielectric or passivation layer by LPCVD, APCVD, or PECVD is well-known in semiconductor art.
With respect to claim 23, AAPA in combination with Lu et al. teach depositing the passivation layer comprises depositing the passivation layer using a high density plasma chemical vapor deposition (HDPCVD).  
With respect to claim 28, AAPA in combination with Lu et al. teach depositing the dielectric layer comprises depositing silicon oxide, silicon nitride, or silicon oxynitride.  


  Allowable Subject Matter
Claims 11-16 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814